Citation Nr: 1608966	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-41 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active air service from December 1984 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2011 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board, most recently in July 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

A left ankle disability is not etiologically related to the Veteran's active service and was not caused or permanently worsened by a service-connected disability, and arthritis of her left ankle was not shown within one year of separation from active service.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability, and the incurrence or aggravation of arthritis of the left ankle during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Board finds that the Veteran was provided adequate notice in response to her claim.  The record shows that the Veteran was mailed letters in March 2009 and September 2011 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2009 and September 2011 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of her claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  See June 2012, June 2014, and January 2015 supplemental statements of the case.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board also finds the Veteran has been afforded adequate assistance in response to her claim.  Her service treatment records (STRs) are of record.  VA Medical Center treatment notes have been obtained.  She has been provided appropriate VA examinations.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic and not acute and transitory in nature. For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. For certain chronic diseases set forth in 38 C.F.R. § 3.309(a) (e.g., arthritis), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that she has a left ankle disability as a result of active service.  Specifically, she has reported that she first experienced left ankle pain while in active service.  In the alternative, she asserts that her left ankle disability was caused or chronically worsened by her service-connected disabilities.  

STRs are silent for complaints of, or treatment for, left ankle symptoms while the Veteran was in active service.  STRs show that the Veteran was treated on a number of occasions for right ankle symptoms, but left ankle symptoms were not reported.  However, at her September 1992 separation examination, she was noted to have painful joints, to include both ankles.  She was also noted to have weak ankles at that time.  However, the examiner specifically noted that neither the ankle pain nor ankle weakness was considered to be disabling, and a diagnosis of a left ankle disability was not made at that time.  

Review of the post-service medical evidence of record shows that the Veteran was first seen at the VA Medical Center in October 2006 for complaints of left foot and ankle pain after an accidental twisting of the ankle.  The Veteran was diagnosed with left ankle sprain.  Since the initial visit for treatment of a left ankle sprain in October 2006, the Veteran has occasionally been seen for additional instances of left ankle pain and sprain.  There is no indication from the treatment notes of record that the Veteran has reported experiencing left ankle pain since her active service or that she received treatment for a left ankle disability prior to 2006.  Further, there is no indication from the treatment notes of record that the Veteran's left ankle disability has been noted to be caused or chronically worsened by any of her service-connected disabilities-to include her service-connected status post left femur fracture with left hip osteoarthritis and the service-connected chronic strain of her right ankle.

At a June 2010 VA examination, the Veteran reported that she sprained her left ankle while in active service and that she had experienced left ankle pain ever since her separation from active service.  X-rays taken of the left ankle were unremarkable.  The examiner diagnosed chronic left ankle strain.  The examiner opined that it was less likely as not that the Veteran's left ankle disability was caused by her service-connected right ankle disability.  In this regard, the examiner noted that there was no documented evidence that the Veteran walked with an unsteady gait as a result of her service-connected right ankle disability.  The examiner also noted that there was no evidence that the Veteran used an assistive device for walking as a result of unsteadiness from her service-connected right ankle disability.  The examiner further noted that there was no evidence of record showing that the Veteran had a chronic left ankle disability while in active service.  

At an October 2011 VA examination, the Veteran reported that she first experienced pain and weakness in her left ankle following a motor vehicle accident (MVA) in April 1990, while in active service.  She reported that, while her left leg was in a long cast as a result of a broken femur sustained in the MVA, all the pivoting of her left leg was off her left ankle and as a result, her left ankle began to hurt.  X-rays of the left ankle were within normal limits.  The examiner diagnosed chronic left ankle strain.  The examiner opined that the Veteran's left ankle disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the STRs did not show entries pertaining to complaints, evaluation, or treatment of a left ankle disability.  The examiner also opined that the Veteran's left ankle disability was less likely as not proximately due to or the result of a service-connected disability, and was not aggravated by either her service-connected left femur fracture with hip arthritis or her service-connected right ankle disability.  In this regard, the examiner noted that the Veteran's medical records did not show that she had a chronically abnormal gain so as to place more weight upon the left lower extremity.  Further, the examiner noted that, while the record showed that the Veteran did twist her ankles frequently, there was no evidence that her service-connected right ankle and/or left femur disabilities caused her left ankle strain/sprains.

At a March 2014 VA examination, the Veteran reported that she had experienced easy twisting of both ankles since the 1980's and that she felt that her left ankle became especially weak while her left leg was casted following her in-service MVA.  She reported that, as a result of the weakness, her left ankle has become more prone to twisting.  X-rays of the left ankle were within normal limits.  The examiner diagnosed chronic left ankle strain and opined that it was less likely as not that the disability was related to service or that it was caused or aggravated by a service-connected disability.  In this regard, the examiner noted that there was no evidence of complaints related to the left ankle documented in the STRs and that there was no indication in the post-service treatment records that the Veteran had an altered gait as a result of her service-connected right ankle and/or left femur disabilities.  

In August 2014, the Veteran's claims file was returned to the March 2014 VA examiner for review and an addendum opinion.  The examiner noted that a complete review of the claims file was undertaken in preparation of the addendum opinion.  The examiner opined that it was less likely as not that the Veteran's left ankle disability was incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that, while the Veteran reported left ankle pain and weakness at the time of her September 1992 separation examination, there was no evidence of a chronic left ankle problem in service.  Further, the examiner noted that there was no evidence that the Veteran had a chronic ankle disability following her active service as reported.  The examiner noted that the Veteran was not seen for complaints of left ankle problems until 2006, over 10 years following her separation from service, at which time she specifically reported that she had accidentally twisted her ankle. 

The examiner also opined that it was less likely as not that the Veteran's left ankle disability was proximately due to, or the result of, a service-connected disability.  In this regard, the examiner noted that there was no indication from the STRs that either the Veteran's left femur/hip disability or right ankle disability affected her left ankle while in active service.  Further, the examiner noted that there was no indication from the record that the Veteran had experienced a fall or injury as a result of her left hip or right ankle disabilities that resulted in a left ankle disability.  

The June 2010, October 2011, March 2014, and August 2014 VA examination and opinion reports, when read in conjunction with one another, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary opinions, the VA opinions are the most probative evidence of record.  

The Board notes that the Veteran is generally competent to report when she first experienced symptoms of left ankle pain.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because she is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that she has experienced left ankle pain since active service are not credible.  Specifically, her statements are inconsistent with the other evidence of record.  While the Veteran has reported that she started experiencing left and right ankle pain at the same time, during active service, there is no objective evidence in the STRs documenting complaints of left ankle pain prior to her separation examination in September 1992.  Further, the Veteran was seen on a number of occasions for right ankle pain in addition to other medical issues she experienced while in active service.  The Board finds it unlikely that, had the Veteran actually experienced a chronic left ankle problem during active service, she would not have sought treatment for such during service given the wealth of in-service treatment records.  While the Veteran did report left ankle pain and weakness at the time of her September 1992 separation examination, there is no evidence of record that those problems were serious or that they did not fully resolve without residual.  Further, the examiner expressly noted that neither the left ankle pain nor weakness was considered a disabling condition.  Additionally, there is no indication from the record that the Veteran sought follow-up treatment for her left ankle upon separation from active service.  In fact, there is no indication from the record that the Veteran sought treatment for her left ankle prior to 2006, more than 10 years following her separation from active service.  

Additionally, the Board notes that, while the Veteran has reported that she first experienced left ankle pain in service and that she has continued to experience such symptoms since her separation from service, there is no indication from record that the Veteran ever filed a claim for benefits related to her left ankle prior to 2009.  Further review of the record shows that the Veteran filed a claim of entitlement to service connection for a right ankle disability in May 1993, within one year of her separation from active service.  There is no indication from the record that she reported a left ankle disability at that time either.  The Veteran again filed a claim of entitlement to service connection for a right ankle disability in October 2003.  There is no indication from the record that she reported a left ankle disability at that time.  As the Veteran knew of her entitlement to benefits for disabilities found to be related to active service, the Board finds it unlikely that she would not have included a claim for benefits in relation to a left ankle disability had she been experiencing symptoms at the time of her May 1993 or October 2003 claims.  Further, the VA examiners have competently opined that the Veteran's current left ankle disability is not related to her active service, and those opinions are the most probative evidence of record.  Because the Veteran's statements are not supported by the record, the Board finds that her statements that she has experienced left ankle pain since service are not credible.   

Again, while the Veteran is competent to report symptoms of ankle pain, she is not competent to link her current left ankle diagnosis to active service or to provide an opinion that her current left ankle disability was caused or chronically worsened by a service-connected disability.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiological opinion in this case.

Also, there is no indication from the record that the Veteran has been diagnosed with left ankle arthritis, or that arthritis was shown within one year of separation from active service.  Therefore, presumptive service connection is not applicable.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left ankle disability, to include as secondary to a service-connected disability.  Entitlement to service connection for any such disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


